—Peters, J.
Appeal *831from an order of the Court of Claims (McNamara, J.), filed April 10, 2000, which denied claimant’s application pursuant to Court of Claims Act § 10 (6) for permission to file a late notice of claim.
Although the nature of claimant’s cause of action is not clear from the claim and the claim does not request any specific relief, it is apparent that claimant seeks to challenge an administrative determination of the Department of Motor Vehicles. The appropriate remedy for such a challenge is a CPLR article 78 proceeding (see, e.g., Matter of Levy v Jackson, 266 AD2d 636) and, therefore, any monetary damages would be purely incidental. In these circumstances, the Court of Claims lacked subject matter jurisdiction to grant claimant’s motion for permission to file a late claim (see, Matter of McCullough v State of New York, 278 AD2d 709, lv dismissed 96 NY2d 754, lv denied 96 NY2d 706). In any event, contrary to claimant’s argument, the Court of Claims correctly concluded that the expiration of any possible Statute of Limitations applicable to the claim precluded the court from granting the motion (see, Bergmann v State of New York, 281 AD2d 731, 733-734; Williams v State of New York, 235 AD2d 776, 777, lv denied 90 NY2d 806).
Mercure, J. P., Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.